UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6464 185 th Ave NE, Suite 101, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ No X Shares of Common Stock, no par value, outstanding as of May 1, 2015: 7,864,030 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended March 31, 2015 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $8,921 $9,361 Trade accounts receivable, net of allowance for doubtful accounts of $105 and $93, respectively 3,834 4,109 Inventories 3,833 4,445 Other current assets 332 426 TOTAL CURRENT ASSETS 16,920 18,341 Property, plant and equipment – net 920 926 Other assets 63 65 TOTAL ASSETS $17,903 $19,332 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $1,162 $968 Accrued compensation 960 1,756 Deferred revenue 1,046 1,801 Other accrued liabilities 650 640 Accrued costs of business restructuring 103 113 TOTAL CURRENT LIABILITIES 3,921 5,278 Long-term other payables 141 183 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 7,863,527 shares as of March 31, 2015 and 7,861,141 shares as of December 31, 2014 18,796 18,704 Accumulated earnings (deficit) (5,894) (5,943) Accumulated other comprehensive income 939 1,110 TOTAL STOCKHOLDERS’ EQUITY 13,841 13,871 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $17,903 $19,332 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended March 31, Net Sales $5,902 $4,819 Cost of goods sold 3,045 2,324 Gross margin 2,857 2,495 Operating expenses: Research and development 1,098 1,149 Selling, general and administrative 1,537 1,689 Provision for business restructuring - 13 Total operating expenses 2,635 2,851 Operating income (loss) 222 (356) Non-operating income (expense): Interest income 31 19 Foreign currency transaction gain (loss) (195) 18 Total non-operating income (expense) (164) 37 Income (loss) before income taxes 58 (319) Income tax (expense) benefit (9) (24) Net income (loss) $49 ($343) Basic earnings (loss) per share $0.01 ($0.04) Diluted earnings (loss) per share $0.01 ($0.04) Weighted-average basic shares 7,863 7,788 Weighted-average diluted shares 8,045 7,788 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended March 31, Net Income (loss) $49 ($343) Other comprehensive income: Foreign currency translation gain (loss) (171) (220) Comprehensive income (loss) ($122) ($563) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) For the Three Months Ended
